Citation Nr: 0902907	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic eczema.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left knee prior to February 27, 2007 and in 
excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to January 
1978.  

The matter of an initial rating for chronic eczema in excess 
of 10 percent comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Milwaukee, Wisconsin, which, in pertinent part, 
granted service connection for eczema, assigning an initial 
noncompensable evaluation.  During the pendency of the 
appeal, an increased evaluation from noncompensable to 10 
percent was granted for eczema by rating decision dated in 
January 2005.  The January 2005 rating decision also granted 
service connection for the veteran's right and left knee 
disabilities, assigning 10 percent disabilities.  The veteran 
was granted in increased rating of 20 percent for his left 
knee in a July 2007 rating decision, effective February 27, 
2007.  

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  As such, both the 
veteran's eczema and left knee ratings remain on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected chronic eczema has been 
manifested by constant itching, involves 15 to 20 percent of 
the entire body and no exposed areas, and does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

2.  Prior to February 27, 2007, the veteran's service-
connected right knee DJD was manifested by extension to zero 
degrees, flexion to 90 degrees, and no objective findings of 
instability or subluxation, swelling, edema, effusion and 
cartilage destruction.

3.  On and after February 27, 2007, the veteran's service-
connected right knee DJD has been manifested by extension to 
10 degrees, flexion to 100 degrees, no objective findings of 
instability or subluxation, and swelling, edema, effusion and 
cartilage destruction. 

4.  Prior to February 27, 2007, the veteran's service-
connected left knee DJD was manifested by extension to zero 
degrees, flexion to 90 degrees, and no objective findings of 
instability or subluxation.

5.  On and after February 27, 2007, the veteran's service-
connected left knee DJD has been manifested by extension to 
15 degrees, flexion to 100 degrees, no objective findings of 
instability or subluxation, and swelling, edema, effusion and 
cartilage destruction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no higher, for chronic eczema are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 
2008).

2.  Prior to February 27, 2007, the criteria for an initial 
rating in excess of 10 percent for right knee DJD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5261 (2008).

3.  On and after February 27, 2007, the criteria for an 
initial rating of 20 percent, but no higher, for right knee 
DJD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2008).

4.  Prior to February 27, 2007, the criteria for an initial 
rating in excess of 10 percent for left knee DJD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5261 (2008).

5.  On and after February 27, 2007, the criteria for an 
initial rating of 30 percent, but no higher, for left knee 
DJD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for increased 
initial ratings for chronic eczema and DJD of both knees.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Letters dated in December 2001, January 2006 and May 2008 
fully satisfied the duty to notify provisions, including 
notice of the degree of disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although VCAA 
compliant notice was not sent prior to initial adjudication 
of the veteran's claims, this was not prejudicial to him.  He 
was subsequently provided adequate notice in January 2006 and 
May 2008, he was provided an opportunity to respond with 
additional argument and evidence and the claims were 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided to the veteran in July 2007 and 
July 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2007.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).



II. Higher Initial Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his chronic eczema, right knee 
DJD and left knee DJD prior to February 27, 2007, and in 
excess of 20 percent for his left knee after February 27, 
2007.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Chronic Eczema

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
See 67 Fed. Reg. 49590 (July 31, 2002); 38 C.F.R. § 4.118 
(2002, 2008).  The Board will evaluate the veteran's claim 
under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
veteran's claim, particularly in the July 2008 Supplemental 
Statement of the Case.  Therefore, there is no prejudice to 
the veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board also notes a recent revision 
to the ratings provisions governing scars was published in 
the Federal Register.  See 73 Fed. Reg. 54708 (September 23, 
2008).  The revisions concerned Diagnostic Codes 7800-7805, 
for various types of scars.  Id.  These revisions do not, 
therefore, apply to the instant claim, and no additional 
process or consideration need be given them.

Under the old criteria, Diagnostic Code 7806 for eczema 
provided a 10 percent rating where the skin disorder includes 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations, accompanied by ulceration, extensive 
exfoliation, or extensive crusting.  A 50 percent rating was 
also warranted for an exceptionally repugnant skin disorder.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

At his first VA examination in August 2002, the veteran 
stated that he had a rash of the back, chest and shoulders 
with an itch.  The veteran reported that no medication 
relieved the itch.  The veteran had a fine, raised 
macropapular rash of the back and chest on examination.  No 
open lesions were noted.  The examiner characterized the rash 
as moderate.  

The veteran has complained of chronic pruritus on his 
shoulders, chest, upper abdomen, back and legs at his 
December 2005 VA examination.  The veteran was being treated 
with Triamcinolone ointment and Fluocinonide cream.  He was 
being followed by a VA dermatologist.  Examination showed 
several papules coalesced into plaques on his back and 
bilateral distal lower extremities.  

A May 2006 VA treatment note indicates that the veteran had 
no eruptions or rashes of the chest or back.

A July 2006 VA treatment note indicates that the veteran had 
hyperpigmented, scaling plaques scattered across his back, 
chest and both forelegs.  

A dermatology consult, also in July 2006, states that the 
veteran was seen for a chronic itchy rash.  The veteran had 
been using his topical drugs, but reported no improvement or 
worsening.  The veteran's scaly, hyperpigmented placques on 
his back were characterized as the most prominent finding and 
"very little other skin involvement" was noted.  A punch 
biopsy was performed, which showed hyperpigmentation probably 
resulting from interface dermatitis.  The veteran's 
medications were changed to a different ointment.

An April 2007 VA treatment note records a prescription refill 
telephone call.  The veteran reported that his ointment is 
doing a good job at keeping the itching from flaring up.  The 
veteran reported chronic itching for 30 years.  The veteran 
ran out of medication and the rash worsened.  

The record shows that the veteran complaining of chronic 
itching when he first filed his claim.  Later treatment 
records indicate that the veteran continued to report 
itching.  A skin disorder with constant exudation or itching 
warrants a 30 percent rating.  See 38 C.F.R. § 4.118 (2002), 
supra.  The veteran is certainly competent to report chronic 
itching.  The Board finds that the veteran's service 
connected skin disability is manifested by constant itching.  
The veteran's symptoms meet the criteria for a rating of 30 
percent, but no higher, under the prior DC 7806.  See id.  
The record does not show lesions or disfigurement at any 
time.  The veteran had no systemic or nervous manifestations 
of the disorder.  As a result, the criteria for a 50 percent 
rating are not met.  See id.  

The current code provides for the assignment of a 10 percent 
rating when there is at least 5 percent, but less than 20 
percent, of the entire body affected, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where there is 20 to 40 percent 
of the entire body affected or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affect, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  See 38 C.F.R. § 4.118 (2008).  

The veteran's eczema was measured during a December 2005 VA 
examination.  The report states that the eczema did not 
involve any exposed areas and involved about 15 percent of 
the total body.  This included the chest, back, upper abdomen 
and legs.  At a February 2007 examination, 15 to 20 percent 
of his entire body was noted to be affected.  Again, no 
exposed areas were noted to be affected.  There is no other 
calculation of affected area of the entire body.

The December 2005 VA examination report and an April 2007 VA 
examination report on unemployability state that the veteran 
is not on any systemic or light therapy for his eczema.  

The veteran argues that he uses a Fluocinonide cream that is 
a corticosteroid, which would entitle him to a higher rating.  
The Board notes that the cream and prior ointment treatment 
are topical, not systemic.  DC 7806 distinguishes between 
topical and systemic therapy in the criteria for a 
noncompensable rating and the criteria for a 30 percent or 60 
percent rating.  See 38 C.F.R. § 4.118.  The veteran is not 
shown to have systemic therapy or systemic manifestations at 
any time during the period on appeal, regardless of the use 
of topical corticosteroids.  A higher rating is not warranted 
for this therapy.

Accordingly, the Board finds that the veteran's eczema 
involves less than 40 percent of the entire body and no 
exposed areas, and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, an initial rating in excess of 30 percent is not 
warranted under the current version of DC 7806 at any time 
during the course of the appeal.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 30 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's skin disability is 
not inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where the schedular 
criteria are met.  The veteran does not meet the schedular 
criteria for a higher disability rating.  His complained of 
symptoms are those contemplated by the General Ratings 
Formula.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence supports an initial rating of 30 percent, but no 
greater, for the veteran's chronic eczema.

 
Knees

The veteran's right and left knee disabilities are currently 
rated under Diagnostic Code 5261, for limitation of 
extension.  See 38 C.F.R. § 4.71a.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The veteran underwent an August 2002 VA examination.  
Unfortunately, the results of that examination were not 
considered reliable.  The veteran was hospitalized on June 9, 
2002, for diffuse joint pains, diarrhea and headaches.  The 
veteran was eventually diagnosed with staphylococcus aureus 
septicemia, also called septic arthritis in the record, and 
infectious endocarditis.  The veteran underwent multiple 
surgical procedures to alleviate fluid accumulation and 
intramuscular abscesses throughout his legs.  He had 
aspirations of both knees and an irrigation and debridement 
surgery of the left knee on July 15, 2002.  The veteran was 
released on July 15.  The August 2002 examiner indicated that 
the examination results were not reliable as the veteran was 
still recovering from his treatment for septic arthritis.  

The veteran had a second VA examination in September 2003.  
The veteran had extension to -5 degrees and flexion to 85 
degrees on the left side.  On the right, the veteran had full 
extension and flexion to 95 degrees, with end range stiffness 
and discomfort reported.  The left knee was tender to 
palpation distal to the patella with crepitus.  The left knee 
had minimal edema without warmth or erythema.  

The veteran underwent a December 2005 VA examination.  The 
veteran had flexion to 90 degrees and extension to zero 
degrees in both knees.  No effusion or edema was noted.  The 
examiner noted that no flare was witnessed on examination.  
No additional loss of function could be determined without 
resorting to speculation.

The veteran had a final VA examination on February 27, 2007.  
The veteran had extension to 10 degrees and flexion to 100 
degrees in the right knee.  The veteran's left knee extension 
was to limited 15 degrees and flexion limited to 100 degrees.  

The veteran's right knee ranges of motion were not limited on 
extension and limited only to 90 degrees of flexion prior to 
February 27, 2007.  These measurements do not meet the 
criteria for a compensable rating.  As of February 27, 2007, 
the veteran's extension was limited to 10 degrees, which 
would merit a 10 percent rating under DC 5261.  As the 
evidence does not show limitation of right knee flexion to 45 
degrees or less at any time during the appeal, the criteria 
for a compensable rating based on limitation of flexion are 
not met.  The veteran already receives a 10 percent rating 
for the entire period on appeal, so no higher rating is 
warranted based on limitation of motion solely under DC 5260 
or 5261 for the right knee.  

Similarly, the veteran's left knee ranges of motion were not 
limited on extension and limited only to 90 degrees of 
flexion prior to February 27, 2007.  These measurements do 
not meet the criteria for a compensable rating.  As of 
February 27, 2007, the veteran's extension was limited to 15 
degrees, which would merit a 20 percent rating under DC 5261.  
As the evidence does not show limitation of left knee flexion 
to 45 degrees or less at any time during the appeal, the 
criteria for a compensable rating based on limitation of 
flexion are not met.  The veteran was assigned a 10 percent 
rating prior to February 27, 2007, and a 20 percent rating on 
and after that date.  The criteria for a higher rating under 
either DC 5260 or 5261 have not been met.  See 38 C.F.R. § 
4.71a.  

As the evidence does not support compensable evaluations for 
both flexion and extension of the right knee or compensable 
evaluations for both flexion and extension of the left knee, 
separate evaluations based on limitation of flexion and 
extension of the same knee joint are not warranted.  

The veteran's September 2003 VA examination report indicates 
that the veteran has some hyperextension in both knees.  
Hyperextension is rated under DC 5263 for genu recurvatum.  A 
rating in excess of 10 percent is not warranted under this 
diagnostic code.  

The veteran has been service connected for DJD, also called 
degenerative arthritis.  Degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriated diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.  DC 5003 states that when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  The veteran receives 
ratings for each knee under the appropriate limitation of 
motion Diagnostic Codes.  Further consideration of DC 5003 is 
not warranted.  

The veteran has also complained of give way in his knees.  
Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2008).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In August 2002, the veteran reported that the left knee had 
giving way leading to a fall five to six times.  Stress 
testing to varus and valgus was painful and the McMurray's 
test was not attempted.  As before, the August 2002 results 
were not considered reliable.

At the veteran's September 2003 VA examination, he complained 
of flare ups and associated ankle problems.  The veteran's 
knees had no mediolateral instability, negative anterior-
posterior drawer signs and negative Lachman's test.  There 
was no varus or valgus deformity.  There was no instability.  
The veteran shifted most of his weight onto his right leg 
when walking.  He had an antalgic, slow gait.  

At his December 2005 VA examination, the report indicates 
that the veteran used a cane for instability in both knees.  
On examination, the medial and lateral cruciate ligaments 
were stable.  Anterior and posterior drawer's signs showed 5 
millimeters of movement.  The examiner's addendum indicated 
that this should be considered normal. 

A July 2006 rheumatology VA treatment note indicates that the 
veteran had a normal gait and station once he rose from 
sitting.

An August 2006 VA treatment note indicates that there was no 
dislocations or laxities of the lower extremities.

The veteran had another VA examination in February 2007.  The 
veteran stated that he had not had any recent episodes of 
locking or give way of either knee.  The evaluation of the 
medial and lateral collateral ligaments was normal.  The 
Lachman's test was normal.  

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran, while competent to report give way, does not 
have discernible ligament laxity or patellar subluxation on 
examination.  Without objective evidence of laxity or 
subluxation, the Board finds that the veteran's give way 
complaints do not rise to a "slight" level of ligament 
laxity.  The criteria for a compensable rating under DC 5257 
are not met.  

MRIs of the knees in February 2007 showed destruction of the 
cartilage consistent with advancing degenerative arthritis.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  38 
C.F.R. § 4.71a.  There is no evidence of record that the 
veteran has dislocated or removed his left knee cartilage.  
Therefore, Diagnostic Codes 5258 and 5259 are not applicable.

Additional Diagnostic Codes provide for ratings for 
disabilities of the knees depending on the symptoms shown.  
Since the record does not show that the veteran's knee 
disorders involve ankylosis or tibia and fibula impairment, 
additional ratings for the veteran's knee disorders are not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2008).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's VA examination reports and VA treatment records 
show additional symptoms such as flare ups and treatment for 
swelling, edema, effusion and cartilage destruction as a 
result of his DJD in each knee.  These contribute to 
additional functional loss beyond that which is measured on 
range of motion testing.  Prior to February 27, 2007, the 
veteran's objective testing results, by range of motion or 
stability, did not merit a compensable rating.  Accordingly, 
the RO assigned minimal compensable rating in accordance with 
DeLuca, supra.  On and after February 27, 2007, the veteran's 
range of motion was sufficiently limited to merit a 10 
percent for the right knee and 20 percent for the left knee 
for limitation of motion.  However, the veteran's records 
indicate that he continued to have the additional functional 
loss contemplated by DeLuca, which was not compensated by a 
limitation of motion only rating under DC 5261.  The Board 
finds that the veteran's additional symptoms such as flare 
ups, swelling, edema, effusion, and cartilage destruction 
result in symptomatology warranting a further grant of 10 
percent rating for degenerative joint disease of each knee is 
warranted on and after February 27, 2007.  That is, the Board 
finds that a 20 percent rating for right knee disability and 
a 30 percent disability rating for left knee disability are 
warranted since February 27, 2007.  

A rating excess of 20 percent for right knee disability since 
February 27, 2007, is not meet as the evidence does not show 
that the veteran's right knee disability is manifested by 
symptoms consistent with ankylosis, recurrent subluxation, 
flexion limited to 15 degrees or less, extension limited to 
20 degrees or more, or malunion of the tibia and fibula with 
marked knee or ankle disability.  See Diagnostic Codes 5256, 
5257, 5260, 5261, 5262.

A rating in excess of 30 percent for left knee disability 
since February 27, 2007, is not meet as the evidence does not 
show that the veteran's left knee disability is manifested by 
symptoms consistent with ankylosis between 10 and 20 degrees, 
extension limited to 30 degrees or more, or nonunion of the 
tibia and fibula.  See Diagnostic Codes 5256, 5261, 5262.

In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  Furthermore, 
the Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent for 
the each knee prior to February 27, 2007, and the criteria 
for a rating in excess of 20 percent on and after February 
27, 2007, for the right knee and in excess of 30 percent for 
the left knee, have at no time been met.  Accordingly, 
further staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's knee disabilities 
is not inadequate.  As fully detailed above, higher 
disability ratings are available for such a disorder where 
the schedular criteria are met.  The veteran does not meet 
the schedular criteria for a higher disability rating.  His 
complained of symptoms are those contemplated by the General 
Ratings Formula.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's knee claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, for chronic eczema is granted.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the right knee, prior to February 27, 2007, is denied.

Entitlement to an initial rating of 20 percent, but no 
higher, for DJD of the right knee on and after February 27, 
2007, is granted.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee prior to February 27, 2007, is denied.



Entitlement to an initial rating of 30 percent, but no 
higher, for DJD of the left knee on and after February 27, 
2007, is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


